[J-22-2017]
                 IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


GREEN PARTY OF PENNSYLVANIA            :   No. 11 MAP 2017
AND CHERI HONKALA,                     :
                                       :   Appeal from the Commonwealth Court
                  Appellants           :   Order dated February 15, 2017 at No.
                                       :   43 MD 2017.
                                       :
            v.                         :   SUBMITTED: February 23, 2017
                                       :
                                       :
DEPARTMENT OF STATE BUREAU OF          :
COMMISSIONS, ELECTIONS AND             :
LEGISLATION AND COMMONWEALTH           :
OF PENNSYLVANIA,                       :
                                       :
                  Appellees            :


                                   ORDER


PER CURIAM                                             DECIDED: March 3, 2017
    AND NOW, this 3rd day of March, 2017, the order of the Commonwealth Court is

AFFIRMED.

    Opinion to follow.

    Justices Donohue, Dougherty and Wecht dissent.